Name: 2006/595/EC: Commission Decision of 4 August 2006 drawing up the list of regions eligible for funding from the Structural Funds under the Convergence objective for the period 2007-2013 (notified under document number C(2006) 3475)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  European construction;  economic policy;  regions and regional policy
 Date Published: 2006-09-06; 2007-06-05

 6.9.2006 EN Official Journal of the European Union L 243/44 COMMISSION DECISION of 4 August 2006 drawing up the list of regions eligible for funding from the Structural Funds under the Convergence objective for the period 2007-2013 (notified under document number C(2006) 3475) (2006/595/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Article 5(3) and 8(4) thereof, Whereas: (1) Pursuant to Article 3(2)(a) of Regulation (EC) No 1083/2006 the Convergence objective aims at speeding up the Convergence of the least developed Member States and regions. (2) Pursuant to Article 5(1) of Regulation (EC) No 1083/2006 the regions eligible for funding from the Structural Funds under the Convergence objective shall be regions corresponding to level 2 of the Nomenclature of Territorial Statistical Units (hereinafter NUTS level 2) within the meaning of Regulation (EC) No 1059/2003 of the European Parliament and of the Council (2) whose per capita gross domestic product (GDP), measured in purchasing power parities and calculated on the basis of Community figures for the period 2000-2002, is less than 75 % of the average GDP of the EU-25 for the same reference period. (3) Pursuant to Article 8(1) of Regulation (EC) No 1083/2006 specifies that the NUTS level 2 regions which would have been eligible for Convergence objective status under Article 5(1) of that Regulation had the eligibility threshold remained at 75 % of average GDP of the EU-15, but which lose eligibility because their nominal per capita GDP level will exceed 75 % of the average GDP of the EU-25, measured and calculated according to the same Article 5(1), are also eligible, on a transitional and specific basis, for financing by the Structural Funds under the Convergence objective. (4) It is necessary to establish the lists of eligible regions accordingly, HAS ADOPTED THIS DECISION: Article 1 The regions eligible for funding from the Structural Funds under the Convergence objective shall be those listed in Annex I. Article 2 The regions eligible for funding from the Structural Funds under the Convergence objective on a transitional and specific basis, as referred to in Article 8(1) of Regulation (EC) No 1083/2006, shall be those listed in Annex II. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 August 2006. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. (2) OJ L 154, 21.6.2003, p. 1. ANNEX I List of NUTS 2 regions eligible for funding from the Structural Funds under the Convergence objective for the period from 1 January 2007 to 31 December 2013 CZ02 StÃ ednÃ ­ Ã echy CZ03 JihozÃ ¡pad CZ04 SeverozÃ ¡pad CZ05 SeverovÃ ½chod CZ06 JihovÃ ½chod CZ07 StÃ ednÃ ­ Morava CZ08 Moravskoslezsko DE41 Brandenburg  Nordost DE80 Mecklenburg-Vorpommern DED1 Chemnitz DED2 Dresden DEE1 Dessau DEE3 Magdeburg DEG0 ThÃ ¼ringen EE00 Eesti GR11 Anatoliki Makedonia, Thraki GR14 Thessalia GR21 Ipeiros GR22 Ionia Nisia GR23 Dytiki Ellada GR25 Peloponnisos GR41 Voreio Aigaio GR43 Kriti ES11 Galicia ES42 Castilla-La Mancha ES43 Extremadura ES61 AndalucÃ ­a FR91 Guadeloupe FR92 Martinique FR93 Guyane FR94 RÃ ©union ITF3 Campania ITF4 Puglia ITF6 Calabria ITG1 Sicilia LV00 Latvija LT00 Lietuva HU21 KÃ ¶zÃ ©p-DunÃ ¡ntÃ ºl HU22 Nyugat-DunÃ ¡ntÃ ºl HU23 DÃ ©l-DunÃ ¡ntÃ ºl HU31 Ã szak-MagyarorszÃ ¡g HU32 Ã szak-AlfÃ ¶ld HU33 DÃ ©l-AlfÃ ¶ld MT00 Malta PL11 Ã Ã ³dzkie PL12 Mazowieckie PL21 MaÃ opolskie PL22 Ã lÃ skie PL31 Lubelskie PL32 Podkarpackie PL33 Ã wiÃtokrzyskie PL34 Podlaskie PL41 Wielkopolskie PL42 Zachodniopomorskie PL43 Lubuskie PL51 DolnoÃ lÃ skie PL52 Opolskie PL61 Kujawsko-Pomorskie PL62 WarmiÃ sko-Mazurskie PL63 Pomorskie PT11 Norte PT16 Centro (PT) PT18 Alentejo PT20 RegiÃ £o AutÃ ³noma dos AÃ §ores SI00 Slovenija SK02 ZÃ ¡padnÃ © Slovensko SK03 StrednÃ © Slovensko SK04 VÃ ½chodnÃ © Slovensko UKK3 Cornwall and Isles of Scilly UKL1 West Wales and The Valleys ANNEX II List of NUTS 2 regions eligible for funding from the Structural Funds on a transitional and specific basis under the Convergence objective for the period from 1 January 2007 to 31 December 2013 BE32 Province of Hainaut DE42 Brandenburg  SÃ ¼dwest DE93 LÃ ¼neburg DED3 Leipzig DEE2 Halle GR12 Kentriki Makedonia GR13 Dytiki Makedonia GR30 Attiki ES12 Principado de Asturias ES62 RegiÃ ³n de Murcia ES63 Ciudad AutÃ ³noma de Ceuta ES64 Ciudad AutÃ ³noma de Melilla ITF5 Basilicata AT11 Burgenland PT15 Algarve UKM4 Highlands and Islands